 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
     Jack Engel,                               Case No. ED CV19-74 PSG (KKx)
12
                         Plaintiff,            JUDGMENT GRANTING
13                                             DEFENDANT’S MOTION FOR
                   vs.                         SUMMARY JUDGMENT OR, IN
14                                             THE ALTERNATIVE, PARTIAL
     Time Warner Cable, Charter                SUMMARY JUDGMENT
15   Communications, Spectrum, and DOES
     1 through 10, inclusive,                  Date: February 3, 2020
16
                         Defendants.           Time: 1:30 p.m.
17                                             Place: Courtroom 6A
18                                             Complaint Filed: May 25, 2018 FAC
                                               Filed: October 3, 2018 Trial Date:
19                                             February 18, 2020
20

21

22

23

24

25

26

27

28

     [PROPOSED] JUDGMENT GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
                          ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
 1                               [PROPOSED] JUDGMENT
 2         The Motion for Summary Judgment or, in the alternative, Partial Summary
 3   Judgment by Defendant Charter Communications, LLC’s (“Charter”) was heard on
 4   February 3, 2020 at 1:30 p.m. in Courtroom 6A of the United States District Court
 5   for the Central District of California, before the Honorable Philip S. Gutierrez.
 6         Upon review of the papers, authorities, and evidence submitted by the
 7   parties, as well as the arguments of counsel, and for good cause shown, the Court
 8   hereby finds that there are no genuine disputes of material fact on at least one
 9   required element of each of Plaintiff Jack Engel’s (“Plaintiff”) claims, and that
10   Defendant is entitled to judgment as a matter of law as to all causes of action in
11   Plaintiff’s Complaint:
12         1.     Plaintiff’s First Claim for disability discrimination in violation of the
13   Fair Employment and Housing Act fails because Plaintiff’s injuries prevented him
14   from performing his job’s essential functions, rendering him unqualified and
15   therefore unable to show a prima facie case. Further, Plaintiff cannot show a prima
16   facie case of disability discrimination because he cannot prove a causal connection
17   between his disability and any adverse employment actions. Finally, even assuming
18   Plaintiff could show a prima facie case, he cannot prove that Defendants’ legitimate
19   nondiscriminatory reasons were pretextual. Thus, Defendant’s motion for summary
20   judgment is therefore granted as to Plaintiff’s First Claim.
21         2.     Plaintiff’s Second Claim for violation of the California Family Rights
22   Leave Act (“CFRA”) fails because the undisputed evidence shows Defendant
23   neither interfered with Plaintiff’s CFRA rights, nor retaliated against him for taking
24   CFRA leave. Defendant’s motion for summary judgment is therefore granted as to
25   Plaintiff’s Second Claim.
26         3.     Plaintiff’s Third Claim for retaliation in violation of the Fair
27   Employment and Housing Act fails because the undisputed evidence shows
28   Plaintiff cannot prove a causal connection between a protected activity and any
                                               -2-
     [PROPOSED] JUDGMENT GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
                          ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
 1   adverse employment action. Plaintiff also conceded in his deposition that he does
 2   not believe Charter retaliated against him. Defendant’s motion for summary
 3   judgment is therefore granted as to Plaintiff’s Third Claim.
 4         4.     Plaintiff’s Fourth Claim for failure to accommodate in violation of the
 5   Fair Employment and Housing Act because Defendant reasonably accommodated
 6   Plaintiff by placing him on a leave of absence. Defendant’s motion for summary
 7   judgment is therefore granted as to Plaintiff’s Fourth Claim.
 8         5.     Plaintiff’s Fifth Claim for failure to engage in a good faith interactive
 9   process in violation of the Fair Employment and Housing Act fails because the
10   undisputed evidence shows Defendant engaged in good faith in the interactive
11   process throughout Plaintiff’s leave of absence. Plaintiff severed the process by
12   failing to respond to Defendant’s letter offering to consider alternative
13   accommodations. Defendant’s motion for summary judgment is therefore granted
14   as to Plaintiff’s Fifth Claim.
15         6.     Plaintiff’s Sixth Claim for failure to prevent discrimination in violation
16   of the Fair Employment and Housing Act fails because the undisputed evidence
17   shows that Plaintiff cannot establish Defendant discriminated against him. This
18   derivative claim therefore necessarily fails. Defendant’s motion for summary
19   judgment is therefore granted as to Plaintiff’s Sixth Claim.
20

21

22

23

24

25

26

27

28
                                              -3-
     [PROPOSED] JUDGMENT GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
                          ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
 1         IT IS HEREBY ORDERED that Charter’s Motion for Summary Judgment,
 2   or in the Alternative, Summary Adjudication is hereby GRANTED in its entirety.
 3   Plaintiff’s Complaint is dismissed WITH PREJUDICE and judgment is entered in
 4   favor of Charter.
 5   IT IS SO ORDERED.
 6
             January 31, 2020
 7
     Dated: __________                   ____________________________________
                                           HONORABLE PHILIP S. GUTIERREZ
 8                                           U.S. DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
     [PROPOSED] JUDGMENT GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT OR, IN THE
                          ALTERNATIVE, PARTIAL SUMMARY JUDGMENT
